Curriculum Vitae of
Dr. Marguerite DeWitt

 

BACKGROUND

 

Certified as an Expert Witness in Criminal Cases in Texas, Oklahoma, Maine, Pennsylvania, Dr. Marguerite
DeWitt is an experienced pathologist with 12 years of experience as a hospital-based pathologist and 11
years as a forensic pathologist. Dr. DeWitt received her Medical Degree from Wake Forest University
School of Medicine and her Juris Doctor degree from the University of Maine School of Law. Dr. DeWitt
trained initially in Family Medicine and then completed her post-doctoral Residency in Anatomic and
Clinical Pathology. She became a hospital staff pathologist at Valley Baptist Medical Center in Harlingen.
Texas.

Dr. DeWitt completed her Fellowship in Forensic Pathology at the Office of the Chief Medical Examiner,
Oklahoma City, Oklahoma. Dr. DeWitt then joined Forensic Pathology Associates, a private practice in
Forensic Pathology in Allentown, Pennsylvania, where she performed the autopsies for the Coroners of 30
counties. Dr. DeWitt returned to Texas where she continued her work as a full-time forensic pathologist for
Cameron County. Dr. DeWitt then returned to her home state of Maine, where she served as the Deputy
Chief Medical Examiner for the State of Maine.

Dr.DeWitt served on Child Death Review Committees for Maine and Texas. She was certified by the
Centers for Disease Control as a Trainer of law enforcement and case workers for child death investigations.
Dr. DeWitt served as the Committee Chair for the development of a medical and forensic response team that
now serves over 1,500 cases per year of child and adult victims of abuse and sexual assault.

Dr. DeWitt understands the importance of the multidisciplinary approach to crime scene investigation. She
brings this knowledge and experience to the classroom as a full-time faculty instructor in the Department of
Criminal Justice at the University of Texas — Rio Grande Valley. Dr. DeWitt teaches upper and lower level
undergraduate courses, including the Constitution and Criminal Justice, Criminal Court Process, and
Criminal Procedure and Forensic Evidence.

Dr. DeWitt continues to serve on the planning committee of the Annual Rio Grande Valley Seminar in
Forensic Sciences and is a Faculty Advisor for the University’s Student Chapter of the American Criminal
Justice Association.

 

 

 

 

 

PERSONAL INFORMATION
Marguerite De Witt E-mail: marguerite.dewitt@dewitt-and-sanchez-consulting.com
20832 Amistad Phone: 207-557-5606
Harlingen, TX 78550
EDUCATION

e BA, Biology, St. Andrews Presbyterian College, 1976.
e Medical Doctor, Wake Forest School of Medicine, 1980.
e Juris Doctor, University of Maine School of Law, 1999.

GRADUATE/POST-GRADUATE TRAINING
Train the Trainer Regional Seminar - SUIDI, Centers for Disease Control. May 2007 - Present.
Fellowship, Office of the Chief Medical Examiner, July 1, 1999 - June 30, 2000.
Internship, Maine Medical Association, June 1995 - July 1995.
Residency, University of Massachusetts School of Medicine, July 1, 1986 - June 30, 1987.
Residency, University of Massachusetts School of Medicine, July 1, 1983 - June 30, 1987.
Internship, St. Francis Hospital, July 1, 1980 - June 30, 1981.

Resume of Marguerite DeWitt, JD, MD

Page | of 4 PLAINTIFF'S
EXHIBIT
ee nw

 
PRACTITIONER EXPERIENCE
January 2011 — Present, University of Texas Rio Grande Valley
Lecturer If, Department of Criminal Justice
e I currently teach upper-division and lower-division undergraduate courses in criminal justice both online
and in person.

December 2005 - October 2010, Office of the Chief Medical Examiner, State of Maine
Deputy Chief Medical Examiner
e The Office of the Chief Medical Examiner covers the entire state. As Deputy Chief, it was my duty to
travel the state to most death scenes. I teamed with the major cases division of the Maine State Police
on these cases, working with their detectives and the Crime Scene Recovery experts as part of the scene
investigations.
Provided expert testimony in many criminal cases.
The job included training officers and case workers on autopsy protocol; serve on the State committee
for Child Death Review; attend post scene analysis with the State Police and State Attorney General on
homicide cases.
e I presented yearly at the Annual Colby College Seminar in Forensic Sciences, a national conference for
all disciplines related to criminal and death investigations.

November 2002 — November 2005 Valley Baptist Hospital, Harlingen, TX
Staff Pathologist

e At this time, I served as the full-time forensic pathologist for Cameron and Willacy County, conducting
autopsies as ordered by the Justices of the Peace.

e Provided expert testimony regarding my autopsy findings in criminal cases for Cameron County.
Training and teaching were a major part of the job, and many students and law enforcement trainees
attended autopsies.

e During this time, 1 chaired the Committee to develop the Child and Adult Abuse Response Team for
Valley Baptist Medical Center. This team specializes in the medical and forensic care of patients who
are victims of abuse and sexual assault. It remains the only service of its kind in the Rio Grande Valley.

July 15, 2000 - November 1, 2002, Forensic Pathology Associates, Allentown PA
Forensic Pathologist
e Full-time private-practice forensic pathologist. Our office conducted the autopsies for the 30 counties of
eastern Pennsylvania, and we travelled to all those locations to conduct the examinations.
e Provided Expert Testimony at criminal trials in those counties.

July 1999 — June 2000, Fellowship in Forensic Pathology, Office of the Chief Medical Examiner,
Oklahoma City, OK
Forensic Pathology Fellow
e A medial fellowship is subspecialty training in a medical field and forensic pathology is a subspecialty
of anatomic and clinical pathology. The training involved working directly with a forensic toxicologist,
seasoned Board-Certified Forensic Pathologists, law enforcement, and the courts.
e During the year of this fellowship, I performed 250 autopsies and testified as an expert witness in several
criminal cases.

December 1995 — June 1999, Independent Medical Pathologist, Rockport ME
Pathologist

Resume of Marguerite DeWitt, JD, MD
Page 2 of 4
e While attending law school, I worked part time as a locum tenens pathologist for several private practice
pathologists around the state. This work involved primarily the hospital-based pathology work of
surgical pathology.

December 1994 — December 1995, Penobscot Bay Medical Center, Rockport, ME
Medical Staff Clinical and Surgical Pathologist
e | returned to my home state an worked as a full-time, private practice, hospital pathologist primarily
doing the diagnostic work of surgical and clinical pathology.

November 1987 — November 1994, Valley Baptist Medical Center, Harlingen, Texas
Medical Staff, Clinical and Surgical Pathologist
e This was my first position after my residency in pathology. We were a 4-person private pathology group
that served the hospital, providing surgical, clinical and autopsy pathology services. We also performed
the medicolegal autopsies for Cameron and Willacy Counties.
e During these years, I served on a number of hospital committees and the Medical Board of the hospital.

HOSPITAL STAFF AND COMMITTEE APPOINTMENTS - VBMC, HARLINGEN, TEXAS
Ad Hoc Committee for the Planning of the Child and Adult Abuse Team 2002-2003 — Chair
Medical Education Committee 2004-2005
Medical Board 1994 — Member At Large
Nominating Committee for the Medical Board 1993
Infection Control Committee 1989-1994 - Chair
Surgery Committee 1989-1994
Cancer Committee 1989-1992
Blood Products Utilization Committee 1993

LICENSURES AND CERTIFICATIONS
Board Certification in Forensic Pathology, American Board of Pathology. (2000 - Present).
Board Certification in Clinical Pathology, American Board of Pathology. (1988 - Present).
Board Certification in Surgical Pathology, American Board of Pathology. (1988 - Present).
Medical Licenses, State Medical Boards. (1982 - 2010): Maine, Texas, Pennsylvania, Oklahoma.

PRESENTATIONS
Sanchez, M., DeWitt, M., Blankenship, D., (October 24, 2018). Panel 3 Inside Out: Compassion Fatigue,

Coalition Against Violence and Exploitation UTRGV in El Gran Salon.

DeWitt, M., (June 2017). Expert Witness Testimony: Truth vs. Opinion, Monthly Meeting of the Cameron
County Bar Association Cameron County Bar Association in Brownsville, Texas.

DeWitt, M., (October 2016). Choking, Strangling, and Hickies: Forensic Evidence from Perspectives of
Healthcare Professionals, Coalition Against Violence and Exploitation Conference Office for
Victim Advocacy and Violence Prevention - UTRGV in UTRGV - Brownsville.

DeWitt, M., Potempa, A., (March 2012). Time to Re-evaluate but Not Abandon Mandated Reporting,
Annual PACE Conference: Bioethics - Healthcare and Treatment in Education and Practice UT -
Pan American in Edinburg, TX.

DeWitt, M., (May 2011). The Forensic Autopsy, Victimology Symposium UT-Brownsville/Department of
Criminal Justice in Brownsville, Texas.

DeWitt, M., (March 2010). "When the Bough Breaks", With the Child in Mind Maine Judicial Branch
Conference in Portland, Maine.

Resume of Marguerite DeWitt, JD, MD
Page 3 of 4
DeWitt, M., (August 2009). Fire-Related deaths, Annual Seminar in Forensic Sciences Colby College in
Waterville, Maine.

DeWitt, M., (August 2009). Forensic Autopsy Procedures, Annual Seminar in Forensic Sciences Colby
College in Waterville, Maine.

DeWitt, M., (September 2008). The Medical examiner's Approach to the Investigation of Sudden Infant
Deaths, Cops and Caseworkers Conference Maine State Police in Augusta, Maine.

DeWitt, M., (September 2007). Introduction to the Forensic Sciences and the Medical Examiner System in
Maine, Guest Lecture University of Maine in Orono, Maine.

DeWitt, M., (August 2007). Disguised Suicides, Annual Seminar in Forensic Sciences Colby College in
Waterville, Maine.

DeWitt, M., (August 2006). Obesity Cardiomyopathy, Annual Seminar in Forensic Sciences Colby College
in Waterville, Maine.

DeWitt, M., (April 2005). The Role of the pathologist and Autopsies in Clinical Pastoral Care, Clinical
Pastoral Education Valley Baptist Medical Center in Harlingen, Texas.

DeWitt, M., (2004). Pronouncement and Certification of Death, Medical Grand Rounds Valley Baptist
Medical Center in Harlingen, Texas.

DeWitt, M., (2004). Introduction to Laboratory Medicine, Medical Student Lecture University of Texas
Health Science Center, San Antonio in Regional Academic Health Center of the Lower RGV.

DeWitt, M., June 2004). Introduction to Patterns of Injury and Forensic Medicine, Trauma Grand Rounds
Valley Baptist Medical Center in Harlingen, Texas.

DeWitt, M., (May 2004). End of Life Issues, Medical Grand Rounds McAllen Medical Center in McAllen,
Texas.

DeWitt, M., (April 2004). Introduction to Careers in the Forensic Sciences, Career Day South Texas
Independent Schools (Med High) in Mercedes, Texas.

DeWitt, M., (April 2004). "Shattered Dreams", Los Fresnos High School Senior Seminar Los Fresnos High
School in Los Fresnos, Texas.

DeWitt, M., (July 2003). Forensic Toxicology, Rio Grande District Association for Clinical laboratory
Science Valley Baptist Medical Center in Harlingen, Texas.

DeWitt, M., (April 2003). Congenital Heart Disease - Studying the Heart for Malformations, Medical
Grand Rounds Valley Baptist Medical Center in Harlingen, Texas.

CASES TESTIFIED IN AS EXPERT WITNESS (TRIAL OR DEPOSITION) DURING THE PAST 4 YEARS

e 2017 — Cameron County case # 05-cr-265, Criminal Case, Defendant’s name Ciro Munoz

PROFESSIONAL MEMBERSHIPS
Member, National Association of Medical Examiners. (2001 - Present).
Associate, American College of Legal Medicine. (2000 - Present).
Physician member, American Society of Clinical Pathologists. (1994 - Present).
Physician member, Texas Medical Association. (1988 - Present).
Physician member, Maine Medical Association. (1982 - Present).
Member, American Criminal Justice Association. (September 2015 - December 2018).
Member Specialist - Medical Examiner, Maine State Child Fatality Review Team. (2006 - 2010).
Member Specialist - Forensic Pathologist, Texas Child Fatality Case Review Team. (2003 - 2005).

Resume of Marguerite DeWitt, JD, MD
Page 4 of 4
<j DEWITT & SANCHEZ ~ +
> CONSULTANTS, LLC (| |

et
Civil — Criminal — Medical — Legal Consulting

+}
8 én
Marguerite DeWitt, JD, MD - Michael R. Sanchez, PhD a

Edward Stapleton 28 May 2019
Stapleton & Stapleton Attorneys at Law

2401 Wild Flower Dr Ste C

Brownsville, TX 78520

RE: Death in custody of inmate Jose Rodriguez-Gonzalez on January 1, 2016 at the Willacy
County Jail

EXPERT OPINION GIVEN BY: Marguerite DeWitt, JD, MD, Board Certified Forensic
Pathologist

ASSIGNMENT: To determine to what extent the delayed medical care resulted in the death of
inmate Mr. Rodriguez-Gonzalez.

DOCUMENTS REVIEWED:

1. Autopsy report of Dr. Elizabeth Miller of Cameron County Forensic Pathology,
including the narrative report, all microscopic slides, and autopsy photographs.
2. Files copied from Dr. Miller’s records:
a. Willacy County Sheriff's Department Incident Report #16-0003
b. Willacy County Sheriff's Department — Medical Department — Nurse’s Notes
c. The medical records of Mr. Rodriguez-Gonzalez from May 28, 2015 to
January 1, 2016
d. Willacy County EMS Report of January 1, 2016
e. Preliminary Report of Valley Baptist Medical Center Emergency Department
3. Files from Stapleton & Stapleton Attorneys at Law
The Plaintiff's Complaint of November 17, 2017
Willacy County Sheriff's Manual
Letters by Armando Beltran Sandoval and Emilio de la Garza Montemayor
Willacy County Intergovernmental Service Agreement
Federal Performance-Based Detention Standards

eae gp

REVIEW OF MEDICAL LITERATURE ON MYOCARDITIS

1. Current state of knowledge on aetiology, diagnosis, management, and therapy of
myocarditis: a position statement of the European Society of Cardiology Working
Group on Myocardial and Pericardial Diseases. European Heart Journal (2013), 34,
2636 — 2648.

2. Acute Myocarditis, Al-Akchar and Keil, NCBI Bookshelf. A service of the National
Library of Medicine, National Institutes of Health, December 2, 2018.

3. Fulminant Lymphocytic Myocarditis, Dahl and Bennett, Minneapolis Heart Institute
Foundation, Volume 1, Issue 2, Fall/Winter 2017.

4. Fulminant Myocarditis: A Review of the Current Literature. Seif et al, US
Cardiology Review 2018;12(1):13-6.

Page 1 of 5 Initials 02
<a DEWITT & SANCHEZ a

CONSULTANTS, LLC i | A

Civil — Criminal — Medical — Legal Consulting i
Marguerite DeWitt, JD, MD - Michael R. Sanchez, PhD <=

BRIEF SUMMARY OF THE EVENTS

Jose Rodriguez-Gonzalez was transferred to the Willacy County Jail by the US Marshall Service
in May of 2015. He remained in custody at the Willacy County Jail until his death at age of 32
on January 1, 2016.

At the time of intake at the Willacy County Jail, the medical record does not indicate any
medical conditions, other than an apparent urinary tract infection, which was recurrent and
treated at various times with antibiotics. Mr. Rodriguez-Gonzalez was otherwise in good health.

At or about 4:00 AM on January 1, 2016, Mr. Rodriguez-Gonzalez’ cell mates called the jail
guards and reported that Mr. Rodriguez-Gonzalez had suffered a “heart attack” or seizure-like
activity and had fallen. The cell mates indicated that emergency medical help was needed. Due
to the fall, Mr. Rodriguez-Gonzalez hit his mouth and had some injury to his lips. The jail guard
explained that he would have to check with the supervisor as he was not authorized to call for an
ambulance. A few minutes later, the jail guard returned a with 800 mg of ibuprofen and an ice
pack. Apparently, Mr. Rodriguez-Gonzalez remained conscious, but was not well.
Approximately 3 hours later, Mr. Rodriguez-Gonzalez had a second episode and became
unconscious. The cell mates called for help again, and this time it was evident that Mr.
Rodriguez-Gonzalez was unresponsive. EMS was called, but by the time the ambulance arrived,
Mr. Rodriguez-Gonzalez was already apneic, and his heart was in ventricular fibrillation (a
severely abnormal rhythm). CPR was not initiated by the guards prior to EMS’ arrival. Mr.
Rodriguez-Gonzalez’ condition worsened in transit to the emergency department and his cardiac
rhythm became only pulseless electrical activity (electrical activity seen on the monitor without
palpable pulse). Mr. Rodriguez-Gonzalez was pronounced dead in the ER.

An autopsy was ordered by Justice of the Peace, Eloy Cano, and was performed by Dr. Miller on
January 4, 2016.

SUMMARY OF THE AUTOPSY FINDINGS

The autopsy showed Mr. Rodriguez-Gonzalez to be a slender and normally developed adult
male. The only evidence of trauma were minor contusion and abrasion of the upper lip, and a
small contusion and laceration of the lower lip. There were no other abnormalities on external
examination.

Internal examination revealed no gross abnormalities of the lungs and respiratory system, liver,
kidneys, spleen, pancreas, endocrine system, and gastrointestinal tract. The heart was normally
configured, and normal in color and consistency, except for a small dark red area of the posterior
left ventricle.

Page 2 of 5 itis 2
A
\

Lae DEWITT & SANCHEZ < ]
i

CONSULTANTS, LLC /\ | /
Civil — Criminal — Medical — Legal Consulting
Marguerite DeWitt, JD, MD - Michael R. Sanchez, PhD *

|
eke

Microscopic examination, as reported in the autopsy report, and upon my review, revealed no
evidence of disease process involving the brain stem, lungs, liver, and kidneys.

I reviewed a total of 24 microscopic slides of the heart, representing sections of the right and left
ventricles and interventricular septum. My examination concurs with the findings of Dr. Miller.
In many areas of the myocardium (heart muscle), there were multiple areas of mild, interstitial
lymphocytic inflammatory infiltrate (lymphocytes in the tissues between the heart muscle cells).
Inflammation was present within the myocardium and in the subendocardium. [Lymphocytes
are a type of white blood cell typically associated with viral infections]. In addition, there were
microscopic foci of lymphocytic inflammation admixed with smaller numbers of neutrophils
eosinophils (other types of white blood cells). These smaller foci showed myocyte necrosis
(dead heart muscle cells).

I concur with Dr. Miller’s diagnosis of myocarditis, lymphocytic type.

INTERPRETATION AND ANALYSIS

Jose Rodriguez-Gonzalez was suffering from lymphocytic myocarditis. This type of myocarditis
is usually associated with a viral infection affecting the heart.

Upon review of the medical literature, lymphocytic myocarditis has a variable clinical
presentation. The condition may be subclinical, that is, presenting with mild or minimal
symptoms. Symptoms would include mild fever, shortness of breath, chest pain, and
palpitations. In other cases, where the condition has become more chronic (days to weeks or
months), the patient presents with symptoms of congestive heart failure. And in some cases,
myocarditis may present with sudden heart failure and/or arrhythmia. This presentation is called
fulminant lymphocytic myocarditis. This is the most common type of myocarditis and is
the most common presentation for inflammatory myocarditis.

Myocarditis that lasts for several weeks usually results in dilated cardiomyopathy with
congestive heart failure and death if there is no cardiac transplant. But a review of the literature
reveals that, despite the fulminant presentation, lymphocytic myocarditis is associated with a
good prognosis if treated emergently with supportive care that includes stabilizing the heart
hemodynamically, medical treatment of arrhythmias, and steroid therapy to reduce the
inflammatory effects.

The other forms of myocarditis are eosinophilic myocarditis and giant cell myocarditis. These
forms are rare and are associated with poor prognoses.

Based on the literature, the clinical presentation, review of the medical records, and the
microscopic findings in this case, Jose Rodriguez-Gonzales had fulminant lymphocytic

myocarditis.
Page 3 of 5 tnitats
—jz- DEWITT & SANCHEZ ~
CONSULTANTS, LLC A}

Civil — Criminal — Medical — Legal Consulting
Marguerite DeWitt, JD, MD - Michael R. Sanchez, PhD

/\
/ |

-

Heo _ “=

kg

SUMMARY AND OPINION

Jose Rodriguez-Gonzalez developed lymphocytic myocarditis while in the custody of the
Willacy County Jail. Mr. Rodriguez-Gonzalez’ cell mates observed that he became acutely ill at
4:00 AM on I January 2016. Mr. Rodriguez-Gonzalez had an episode of “heart attack”
symptoms or seizure-like activity that caused him to fall and hit his mouth. Despite the calls for
emergency help, the jail custodians responded with ice and ibuprofen, and did not seek
immediate medical attention from emergency medical services or a physician.

Despite the severity of the initial symptoms, Mr. Rodriguez-Gonzalez remained conscious and
survived without any medical attention for three hours. However, he had a second episode
approximately 3-hours later, lost consciousness, and stopped breathing. There was no CPR
administered until emergency medical services arrived and transported Mr. Rodriguez-Gonzalez
to the hospital, where he was pronounced dead.

According to the records from the Willacy County Jail, personnel were aware of the “heart
attack” or seizure episode, yet they did not respond by calling emergency medical services or a
physician. Instead, they decided, without any other evaluation, to provide the patient with only
ibuprofen and an ice pack. Although the guards most likely had no medical training, most
bystander laypersons would call an ambulance for a person who appears to be having symptoms
of a heart attack or a seizure. But, unlike bystanders, the guards had a duty to protect the life of
Mr. Rodriguez-Gonzalez. Their lack of further evaluation in light of the initial symptomology
was an inappropriate response to a clearly serious condition that resulted in a significant delay of
medical care. In this case, quick medical response would most likely would have been life-
saving.

Based on my review of the records available to me at this time, review of the autopsy report
and examination of the microscopic slides, and a review of recent medical literature on
myocarditis, it is my opinion that Jose Rodriguez-Gonzalez, died of a treatable lymphocytic
myocarditis due to delayed medical intervention caused by the failure of Willacy County
Jail personnel to seek the medical care that was obviously needed.

DR. MARGUERITE DEWITT PROFESSIONAL BACKGROUND:

Certified as an Expert Witness in Criminal Cases in Texas, Oklahoma, Maine, Pennsylvania, Dr.
Marguerite DeWitt is an experienced pathologist with 12 years of experience as a hospital-based
pathologist and 11 years as a forensic pathologist. Dr. DeWitt received her Medical Degree from
Wake Forest University School of Medicine and her Juris Doctor degree from the University of
Maine School of Law. Dr. DeWitt trained initially in Family Medicine and then completed her
post-doctoral Residency in Anatomic and Clinical Pathology. She became a hospital staff
pathologist at Valley Baptist Medical Center in Harlingen, Texas.

Page 4 of 5 rita
Az DEWITT & SANCHEZ a
* CONSULTANTS, LLC /) ALA
“a

{fe

Civil — Criminal — Medical — Legal Consulting
Marguerite DeWitt, JD, MD - Michael R. Sanchez, PhD

Dr. DeWitt completed her Fellowship in Forensic Pathology at the Office of the Chief Medical
Examiner, Oklahoma City, Oklahoma. Dr. DeWitt then joined Forensic Pathology Associates, a
private practice in Forensic Pathology in Allentown, Pennsylvania, where she performed the
autopsies for the Coroners of 30 counties. Dr. De Witt returned to Texas where she continued her
work as a full-time forensic pathologist for Cameron County. Dr. DeWitt then returned to her
home state of Maine, where she served as the Deputy Chief Medical Examiner for the State of
Maine.

Dr. DeWitt served on Child Death Review Committees for Maine and Texas. She was certified
by the Centers for Disease Control as a Trainer of law enforcement and case workers for child
death investigations. Dr. DeWitt served as the Committee Chair for the development of a
medical and forensic response team that now serves over 1,500 cases per year of child and adult
victims of abuse and sexual assault.

Dr. DeWitt understands the importance of the multidisciplinary approach to crime scene
investigation. She brings this knowledge and experience to the classroom as a full-time faculty
instructor in the Department of Criminal Justice at the University of Texas — Rio Grande Valley.
Dr. DeWitt teaches upper and lower level undergraduate courses, including the Constitution and
Criminal Justice, Criminal Court Process, Criminal Procedure and Forensic Evidence.

Dr. DeWitt continues to serve on the planning committee of the Annual Rio Grande Valley
Seminar in Forensic Sciences and is a Faculty Advisor for the University’s Student Chapter of
the American Criminal Justice Association.

I hereby certify that the forgoing analysis is true and correct to the best of my knowledge,
experience, information, and belief.

Y=

Marguerite DeWitt, JD, MD

DeWitt and Sanchez Consulting

802 Daffodil

Los Fresnos, TX 78566

Cell: 956-648-8860

Email: marguerite.dewitt(@dewitt-and-sanchez-consulting.com

Page 5 of 5 ital AD)
